Citation Nr: 0807841	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-33 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a back disorder.  



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and January 1983 to May 1989.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Louis, Missouri (hereinafter RO).  


FINDING OF FACT

There is no competent evidence linking a back disorder to 
service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in January 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded a VA examination in 
connection with this claim.  A memorandum by the RO dated in 
August 2005, indicated that the veteran's service medical 
records documented two treatment notes in May 1983 and 
October 1983 pertinent to the claim on appeal.  The veteran's 
claims file was forwarded to the VA examiner in July 2005, 
with the two treatment notes tabbed for review.  Upon return 
of the claims file from the VA examiner, the May 1983 and 
October 1983 treatment notes were not associated with the 
claims file.  The veteran has been notified of this, and 
submitted a copy of the May 1983 inservice treatment note.  
However, a copy of the October 1983 treatment note could not 
be located.  As not all of the veteran's service medical 
records are of record, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A copy of a service medical record submitted by the veteran 
reflects that he was treated in May 1983 after falling down 
stairs.  It was indicated that he fell on his right hip, arm 
and knee, and no mention was made to a back injury at that 
time.  According to the examiner who reviewed the claims file 
at the time of the July 2005 examination, an October 1983 
service medical showed the veteran complaining about pain in 
the upper back after physical training.  At that time, the 
veteran was diagnosed as having lumbar strain, and he was 
treated with heat and analgesics.  The remaining service 
medical records, as noted by the VA physician who reviewed 
the claims file in July 2005 and confirmed by the Board's own 
review of these records, do not refer to any additional 
treatment for symptoms relating to the back.  

The post-service evidence reflect treatment for post service 
back pain, to include following injuries sustained by the 
veteran after lifting an automobile transmission in 1990 and 
a car accident in February 2001.  The post-service diagnoses 
pertaining to the back have included lumbosacral strain and, 
most recently, degenerative disc disease of the lumbar spine.  
The VA examiner in July 2005 stated, "I don't think the 
current back condition in any way whatsoever[] related to the 
two traumatic episodes which this patient sustained while on 
active duty."  Review of the remaining post-service evidence 
does not reveal a medical report or opinion linking a current 
back disorder to service.  

As for the veteran's assertions that his back disorder is 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the July 2005 
medical opinion above that is not contradicted by any 
competent evidence linking a back disorder to service, the 
claim for service connection for a back disorder cannot be 
granted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a back disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a back disorder is denied.   



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


